Exhibit 10.59

AMENDED RETIREMENT EQUALIZATION BENEFIT PLAN

Avis Rent A Car System, Inc. adopted and established the Retirement Equalization
Benefit Plan (the “Prior Plan”) to compensate certain senior executives for any
reduction in the retirement benefits provided under the Retirement Plan for
Employees as of June 30, 1985 of Avis Rent A Car System, Inc. (the “Pension
Plan”) which resulted from the application of the limitations imposed by section
415 of the Internal Revenue Code of 1954, as amended, as incorporated in
Section 14.1 of the Pension Plan. The Amended Retirement Equalization Benefit
Plan, as set forth herein effective as of July 1, 1987, is intended to further
the objectives of the Prior Plan by compensating certain executives for
reductions in the retirement benefits provided under the Pension Plan imposed by
the Internal Revenue Code of 1986, as amended (the “Code”) and for any such
reductions that may be imposed in the future. The Plan is intended to be an
“excess benefit plan” as that term is defined in Section 3(36) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), with respect to
those Executives whose benefits under the Pension Plan have been limited by
section 415 of the Code, and a “top hat” plan meeting the requirements of
Sections 201(2), 301(a)(3), 401(a)(1) and 4021(b)(6) of ERISA with respect to
those Executives whose benefits under the Pension Plan have been limited by
section 401(a)(17) of the Code.

1. Definitions. The following words and phrases shall, when used herein, have
the meanings set forth below:

1.1 “Avis” means Avis Rent A Car System, Inc. and any successor thereto which
maintains the Plan and which shall assume the obligations hereunder.

1.2 “Executive” means each person designated as such by the Board of Directors
of Avis pursuant to Section 6 hereof.

1.3 “Pension Plan” means the Retirement Plan for Employees as of June 30, 1985
of Avis Rent A Car System, Inc., as the same may be amended from time to time.

1.4 “Plan” means the Amended Retirement Equalization Benefit Plan as set forth
herein.

2. Eligibility. Each Executive (as defined in Section 1.2 hereof) who suffers a
reduction in the pension benefits otherwise payable to such Executive (or such
Executive’s beneficiary) under Articles 4 and 6 of the Pension Plan as a result
of the limitations imposed by the Code including, without limitation, section
415 (as such limitation is expressed in Section 14.1 (or any successor thereto)
of the Pension Plan) and section 401(a)(17) thereof, shall be eligible for a
Retirement Equalization Benefit determined in accordance with Section 3 hereof.



--------------------------------------------------------------------------------

3. Retirement Equalization Benefit. The Retirement Equalization Benefit shall be
a monthly benefit, determined at the time a pension first commences to be paid
under the Pension Plan to the Executive, or in the case of such Executive’s
death prior to such time, to such Executive’s surviving spouse or other
beneficiary, equal to the excess, if any, of (i) the monthly pension (expressed
in the form of a straight life annuity) that would have been payable to the
Executive (or the Executive’s surviving spouse or other beneficiary) under the
Pension Plan, determined under Articles 4 and 6 thereof and without regard to
any other provision thereof (including, without limitation, Section 14.1 thereof
or any successor thereto) which is required in order to satisfy the requirements
of any provision of the Code applicable to the Pension Plan (including, without
limitation, sections 401(a)(17) and 415 thereof) over (ii) the monthly pension
(expressed in the form of a straight life annuity) payable to the Executive (or
the Executive’s surviving spouse or other beneficiary) under the Pension Plan.

4. Time of Payment. Payment of the Retirement Equalization Benefit shall
commence at the same time as pension payments commence to the Executive (or the
Executive’s surviving spouse or other beneficiary) under the Pension Plan. The
Pension Committee of Avis shall authorize payments upon receipt of the
calculation of the amount of such Retirement Equalization Benefit.

5. Manner of Payment. Payment of the Retirement Equalization Benefit shall be
made to the Executive in the form of a straight life annuity or on an
actuarially equivalent basis, as determined in each case by the Pension
Committee of Avis in consultation with its actuarial consultants, giving due
regard to any election made by the Executive with respect to the manner of
payments to be made under this Plan or the Pension Plan. In the event of the
Executive’s death prior to commencement of such Executive’s Retirement
Equalization Benefit, payment of such Executive’s Retirement Equalization
Benefit shall be made to the Executive’s surviving spouse or other beneficiary
eligible to receive benefits pursuant to the terms of the Pension Plan. In the
event of the Executive’s death after such Executive’s Retirement Equalization
Benefit has commenced to be paid, any survivor benefits payable hereunder shall
be paid to the Executive’s surviving spouse or other beneficiary entitled to
receive a survivor benefit under such circumstance under the Pension Plan.

6. Administration. The Board of Directors of Avis shall have the power and
authority to designate as “Executives” for purposes of this Plan such senior
executives of Avis as it shall select. A list of any senior executives so
designated shall be appended to and made a part of this Plan. The Plan shall be
administered by the Pension Committee of Avis. The Pension Committee (with
consent of the Board of Directors) shall have all powers as may be necessary to
discharge its duties hereunder, including but not by way of limitation, the
power to interpret the Plan and to determine the amount, manner and time of
payment of any Retirement Benefit hereunder.



--------------------------------------------------------------------------------

7. Source of Payments. All payments provided for under the Plan shall be paid in
cash from the general funds of Avis; provided, however, that Avis reserves the
right to establish one or more trusts to provide alternate sources of benefit
payments under the Plan. Avis may, but shall not be required to, make any
investment or investments whatsoever, to provide it with funds sufficient to
satisfy its obligations under the Plan; provided that neither the Executive, nor
such Executive’s surviving spouse or their beneficiary, nor any other person,
shall have any right, title or interest whatsoever in or to any such investment.

8. Enforcement Rights. Nothing contained in the Plan, and no action taken
pursuant to its terms, shall create or be construed to create a trust or escrow
account of any kind, or a fiduciary relationship between Avis and the Executive,
such Executive’s surviving spouse or other beneficiary or any other person. The
Executive, such Executive’s surviving spouse or other beneficiary and any other
person or persons claiming a right to payments hereunder, shall rely solely on
the unsecured promise of Avis and nothing herein shall be construed to give the
Executive, such Executive’s surviving spouse or other beneficiary or any other
person or persons, any right, title, interest or claim in or to any specific
asset, fund, reserve, account or property of any kind whatsoever, owned by Avis
or in which it may have any right, title or interest now or in the future, but
the Executive, such Executive’s surviving spouse or other beneficiary shall have
the right to enforce a claim for benefits hereunder against Avis in the same
manner as any unsecured creditor.

9. Nonalienation. Neither the Executive, nor such Executive’s surviving spouse
or other beneficiary shall have any right or power to sell, anticipate, assign,
pledge, mortgage, transfer or otherwise alienate or encumber the right to
receive any payments hereunder and any attempt to sell, anticipate, assign,
pledge, mortgage, transfer or otherwise alienate or encumber such right shall be
null and void. To the fullest extent permitted by law, no payment or right to
payment hereunder shall be subject to involuntary assignment or to attachment,
execution, garnishment, sequestration or other legal or equitable process.



--------------------------------------------------------------------------------

Designated Executives

Each executive of Avis Rent A Car System, Inc. with the title of Vice President
or higher who suffers a reduction in the pension benefits otherwise payable to
such executive (or such executive’s beneficiary) under Articles 4 and 6 of the
Pension Plan as a result of the limitations imposed by the Code including,
without limitation, Section 415 and Section 401(a)(17) thereof, shall be deemed
a designated “Executive” for purposes of Section 6 of this Plan.